Hon. John V. Simon County Attorney, Niagara County
This is in response to your letter of March 12, 1979, wherein you ask for a further interpretation of section 180 (2) (a) of the Agriculture and Markets Law. In our previous opinion of January 5, 1978, we concluded that under the provisions of that section, a city may discontinue its program of weights and measures and in such an instance, the county would be obliged to provide weights and measures services for the city. You now ask whether in the situation where a city discontinues its program of weights and measures, may the county demand an annual sum from the city for providing these services.
The only authority in section 180 of the Agriculture and Markets Law for a city to pay a county for weights and measures services is contained in subdivision 2 (a) which provides as follows:
  "2. Any such city may contract with the legislature of the county in which it is located for the county director of weights and measures to perform the duties of and have the same powers within such city as the city director. Such contract shall fix the amount to be paid annually by the city to the county for such services. During the period such contract is in force and effect, the office of city director of weights and measures shall be abolished." (Emphasis supplied.)
The above-cited language is permissive, and nothing contained therein requires a city to contract with the county before discontinuing its program of weights and measures. Any city which maintained a weights and measures program before January 1, 1976 may continue or discontinue such program. Unless a city voluntarily agrees to contract with the county in accordance with section 180 (2) (a) of the Agriculture and Markets Law, we can find no authority to permit a county to demand an annual sum from a city which discontinues its program of weights and measures.
Furthermore, under Agriculture and Markets Law, § 181, subd 8, a county which provides weights and measures services within its jurisdiction is authorized to establish and collect fees for such services in accordance with rules and regulations promulgated by the Commissioner.